Exhibit 10.14

 

TIDEWATER INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Amended and Restated March 1, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1:   PURPOSE OF THE PLAN    1 ARTICLE 2:   THE PENSION PLAN    1
ARTICLE 3:   ADMINISTRATION    2 ARTICLE 4:   ELIGIBILITY    2 ARTICLE 5:  
AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR ELIGIBLE EMPLOYEES COVERED UNDER THE
PENSION PLAN    3 ARTICLE 6:   AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR
ELIGIBLE EMPLOYEES WHO ARE NOT COVERED UNDER THE PENSION PLAN    4 ARTICLE 7:  
PAYMENT OF SUPPLEMENTAL PENSION BENEFIT    5 ARTICLE 8:   PAYMENT ELECTION IN
ANTICIPATION OF A CHANGE OF CONTROL    6 ARTICLE 9:   EMPLOYEES' RIGHTS    6
ARTICLE 10:   AMENDMENT AND DISCONTINUANCE    7 ARTICLE 11:   CHANGE OF CONTROL
   7       11.1   Effect of Change of Control.    7       11.2   Definition of
Change of Control    8       11.3   Other Definitions    9 ARTICLE 12:  
RESTRICTIONS ON ASSIGNMENT    9 ARTICLE 13:   NATURE OF AGREEMENT    10
ARTICLE 14:   CONTINUED EMPLOYMENT    10 ARTICLE 15:   BINDING ON EMPLOYER,
EMPLOYEES AND THEIR SUCCESSORS    10 ARTICLE 16:   LAWS GOVERNING    10
ARTICLE 17:   MISCELLANEOUS    11       17.1   Claims and Appeal Procedures   
11       17.2   Recovery of Payments Made by Mistake    11

 

i



--------------------------------------------------------------------------------

TIDEWATER INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PREAMBLE

 

Tidewater Inc. (“Employer”) is the sponsor of the Tidewater Pension Plan
(“Pension Plan”), which is a plan qualified under Section 401(a) of the Internal
Revenue Code of 1986 (“Code”). Benefits under the Pension Plan are limited by
various sections of the Code, such as Sections 401(a)(17) and 415. In order to
provide benefits to a select group of management or highly compensated employees
equal to the benefits that such employees are prevented from receiving under the
Pension Plan because of those Code limitations, the Employer adopted a
nonqualified unfunded plan known as the Tidewater Inc. Supplemental Executive
Retirement Plan (“Plan”), effective as of July 1, 1991. The Plan also replaces
certain service lost under the Pension Plan due to breaks in service, and
enhances the benefit calculation formula. The Employer amended and restated the
Plan effective January 1, 1993, further amended the Plan effective January 1,
1994, adopted two amendments and amended and restated the Plan effective October
1, 1999, further amended the Plan effective November 28, 2000 and restated the
Plan effective November 29, 2001. The Employer restated the Plan effective March
1, 2003 to provide a supplemental benefit to officers who participate in the
Tidewater Retirement Plan (“Retirement Plan”) and are not eligible to
participate in the Pension Plan.

 

ARTICLE 1: PURPOSE OF THE PLAN

 

The Employer intends and desires by the adoption of this Plan to recognize the
value to the Employer of past and present services of certain Eligible Employees
and to encourage and assure their continued service with the Employer by making
more adequate provision for their future retirement security. The establishment
of this Plan is made necessary by certain limitations on contributions and
benefits which are imposed on the Pension Plan by the Code. The Employer also
wishes to compensate certain members of management or highly compensated
employees who may have been disadvantaged by the break in service rules under
the Pension Plan and to enhance the benefit calculation formula. Further, in
order to minimize the differences in benefits among officers the Plan includes a
hypothetical Pension Plan benefit for officers who are not eligible to
participate in the Pension Plan.

 

ARTICLE 2: THE PENSION PLAN

 

The Pension Plan, whenever referred to in this Plan, shall mean the Tidewater
Pension Plan, as amended, as it exists as of the date any determination is made
of benefits payable under this Plan. All terms used in this Plan shall have the
meanings assigned to them under the provisions of the Pension Plan, unless
otherwise qualified by the context. Any ambiguities or gaps in this Plan shall
be resolved by reference to the Pension Plan document.

 

1



--------------------------------------------------------------------------------

ARTICLE 3: ADMINISTRATION

 

This Plan shall be administered by the Compensation Committee of Employer’s
Board of Directors, the Employee Benefits Committee, and the Board of Directors
of the Employer, which shall administer this Plan in a manner consistent with
their duties of administration of the Pension Plan. Each of these governing
bodies shall have full power and authority to interpret, construe and administer
this Plan in accordance with their respective duties under the Pension Plan, and
a governing body’s interpretations and constructions hereof and actions
hereunder, including the timing, form, amount or recipient of any payment to be
made hereunder, within the scope of its authority, shall be binding and
conclusive on all persons for all purposes. No member of a governing body shall
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless attributable to his own
willful misconduct or lack of good faith. Each administrator shall be fully
indemnified as provided in the Pension Plan. A member of a governing body shall
not participate in any action or determination regarding his own benefits
hereunder.

 

ARTICLE 4: ELIGIBILITY

 

To be eligible to participate in this Plan, an Employee must satisfy the
following conditions, (a) and (b):

 

(a) The Employee must be a Participant in the Pension Plan or the Retirement
Plan;

 

(b) The Employee must serve as the Chief Executive Officer, the President, a
Vice President or the Corporate Controller of the Employer.

 

An Employee who satisfies conditions (a) and (b) is referred to as an “Eligible
Employee.” An Eligible Employee who ceases to be an Eligible Employee because of
a change in his status as an officer under (b), shall have benefits under this
Plan frozen as of the date he ceases to be an officer described in (b), and his
benefits shall be paid as provided in Articles 7 and 8. Notwithstanding the
foregoing, the Board of Directors or the Compensation Committee of the Board of
Directors of the Employer may, in its discretion, determine to increase benefits
hereunder, credit an Eligible Employee with an additional period of service
hereunder, accelerate the time or times of payment of benefits hereunder or
change the date (but not retroactively) on which benefits cease to accrue for an
Employee or terminating Employee.

 

Notwithstanding anything to the contrary, the Plan may not be amended to
preclude the participation in the Plan, on the same basis as other Eligible
Employees, of the person serving on October 1, 1999 as the Chief Executive
Officer, the President, a Vice President or the Corporate Controller of the
Employer, as long as such person continues to serve in such position or in any
equivalent or higher position.

 

2



--------------------------------------------------------------------------------

ARTICLE 5: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT

FOR ELIGIBLE EMPLOYEES COVERED UNDER THE PENSION PLAN

 

Unless otherwise determined by the Board of Directors or Compensation Committee
under Article 4, the amount of supplemental pension benefit shall be:

 

(a) The supplemental pension benefit payable to an Eligible Employee or his
Beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan) of
the excess, if any, of (i) over (ii) as described below:

 

(i) the benefit which would have been payable to such Eligible Employee or on
his behalf to his Beneficiary or Spouse, as the case may be, determined as a
monthly single life annuity under the Pension Plan (but not taking into account
any Additional Monthly Benefit payable under Section 5.07 of the Pension Plan),
if the provisions of Pension Plan were administered without regard to either the
maximum amount of retirement income limitations of Section 415 of the Code, or
the maximum compensation limitation of Section 401(a)(17) of the Code,

 

(ii) the benefit (including any Additional Monthly Benefit) determined as a
monthly single life annuity which is payable to such Eligible Employee or on his
behalf to his Beneficiary or Spouse under the Pension Plan.

 

(b) The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

 

(c) The computation in paragraph (i) above shall be made as to take into account
any change authorized by the Board of Directors or the Compensation Committee as
permitted in Article 4 hereof. The computation shall also be made as though the
Employee’s service under the Pension Plan included the service prior to a break
in service lost under such Plan as a result of a break in service. After an
Employee becomes an Eligible Employee, he may request the Employer to provide
him with a written statement of the number of years of service lost under the
Pension Plan. If the Eligible Employee disagrees with the Employer’s
determination, he immediately shall contest it through the Plan’s Appeal
Procedure referenced in Article 17, below. In the absence of the Eligible
Employee’s timely request and objection, the Employer’s determination shall
become fixed.

 

(d) Supplemental pension benefits payable under this Plan to any recipient shall
be computed in accordance with the foregoing, with the objective that such
recipient should receive under this Plan and the Pension Plan the total amount
which would have been payable to that recipient solely under the Pension Plan
(as enriched by (b) and (c)), had neither Section 415 nor Section 401(a)(17) of
the Code been applicable thereto. An Eligible Employee who is not entitled to
benefits under the Pension Plan is not entitled to supplemental pension benefits
under this Article (except as otherwise provided in Article 6 and in a Change of
Control Agreement, if any, between the Eligible Employee and the Employer).

 

3



--------------------------------------------------------------------------------

ARTICLE 6: AMOUNT OF SUPPLEMENTAL PENSION BENEFIT FOR

ELIGIBLE EMPLOYEES WHO ARE NOT COVERED UNDER THE PENSION PLAN

 

Unless otherwise determined by the Board of Directors or Compensation Committee
under Article 4, the amount of supplemental pension benefit shall be:

 

(a) The supplemental pension benefit payable to an Eligible Employee or his
Beneficiary or Beneficiaries under this Plan shall be the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Pension Plan) of
the excess, if any, of (i) over (ii) as described below:

 

(i) the benefit which would have been payable to such Eligible Employee or on
his behalf to his Beneficiary or Spouse, as the case may be, determined as a
monthly single life annuity under the Pension Plan, if such Eligible Employee
had been eligible to participate in the Pension Plan commencing on the date
hired by the Employer and determining such benefit without regard to either the
maximum amount of retirement income limitations of Section 415 of the Code, or
the maximum compensation limitation of Section 401(a)(17) of the Code,

 

(ii) the Eligible Employee’s hypothetical Retirement Plan benefit based on a
monthly single life annuity. In determining such benefit both the Code Section
401(a)(17) compensation limit and Code Section 415 maximum benefit limit apply.
The amount is determined by starting with the Eligible Employee’s actual
Retirement Plan account balance as of the date he becomes an officer with
increases based upon the following assumption through the payment date:

 

  (A) contribution of 3% of compensation, as defined in the Retirement Plan,
commencing no earlier than the first month following one year of employment;
such contributions are assumed made to the Retirement Plan at the end of the
plan year;

 

  (B) contributions assumed to grow with interest at 6%, compounded annually;

 

  (C) in the year of termination or loss of eligibility for this Plan, the
balance is assumed to grow using simple interest at 6% applied to the beginning
of year balance. Additionally, a partial year contribution is assumed made at
the termination date or loss of eligibility for this Plan;

 

  (D) the balance is assumed to increase with simple interest at 6% through the
end of the year of termination (or payment date, if earlier);

 

  (E) the balance is assumed to increase with simple interest at 6%, compounded
annually, from the end of the year of termination to the end of the year
preceding payment date;

 

  (F) the balance is further assumed to increase with simple interest at 6% from
the end of the year preceding the payment date through the payment date; and

 

  (G) the balance at payment date is converted to an annuity using the actuarial
equivalence factors at Section 1.02 of the Pension Plan.

 

4



--------------------------------------------------------------------------------

(b) The computation in paragraph (i) above shall be made as though the factor,
0.85%, in Section 5.01(b)(1) of the Pension Plan were 1.35%.

 

(c) The computation in paragraph (i) above shall be made as to take into account
any change authorized by the Board of Directors or the Compensation Committee as
permitted in Article 4 hereof. The computation shall also be made as though the
Employee’s service under the Pension Plan included the service prior to a break
in service lost under such Plan as a result of a break in service.

 

(d) An Eligible Employee who is not entitled to benefits under the Retirement
Plan is not entitled to supplemental pension benefits under this Article (except
as otherwise provided at Article 5 and in a Change of Control Agreement, if any,
between the Eligible Employee and the Employer).

 

ARTICLE 7: PAYMENT OF SUPPLEMENTAL PENSION BENEFIT

 

Except as provided in Article 4, 10 or 11 or unless the Employee elects
otherwise under this Article 7 or Article 8, the supplemental pension benefit
under the Plan with respect to an Employee shall commence as of the first of the
month following the later of termination of employment and attaining Normal
Retirement Age (as defined in the Pension Plan). An Employee can elect, on a
form provided by the Committee, to receive a benefit commencing prior to his
Normal Retirement Age (as defined in the Pension Plan) following termination of
employment and after attaining age 55 and completing 10 years of Vesting Service
(as defined in the Pension Plan), but only if an election is made at least 13
months prior to the benefit commencement date. The benefit will be paid in the
form of a single life annuity or, if married, in the form of a 50% joint and
survivor annuity unless a different form permitted under the Pension Plan is
elected, but only if the election is made at least 13 months prior to the
benefit commencement date. The benefit paid earlier than Normal Retirement Age
(as defined in the Pension Plan) shall be determined as if paid under the
Pension Plan taking into account the early payment adjustments.

 

If the Employee’s spouse is surviving at the Employee’s death, the spouse will
receive a 50% survivor spouse annuity. The benefit to the spouse shall commence
as of the first of the month following the Employee’s death. If there is no
spouse at the Employee’s death, a benefit will not be paid. However, if the
Employee’s death is after benefits have commenced, the benefits will continue
based upon the applicable form. Further, if the Employee continues employment
past age 65 he may elect to provide a benefit for 5, 10, 15, or 20 years to a
designated beneficiary. The beneficiary’s benefit is actuarially adjusted to
reflect the length of the payment period. The spouse must consent to an
alternate beneficiary. If (i) the beneficiary or beneficiaries, should die
before such total guaranteed number of payments have been made, the remaining
payments will be made to the estate of such beneficiary, or beneficiaries (or,
if designated by the payee, to a secondary beneficiary or beneficiaries), or
(ii) there is no surviving designated beneficiary upon the payee’s death, any
remaining guaranteed payments will be made to the payee’s estate, provided that
in either such event payment may be made either in an Actuarially Equivalent (as
defined in the Pension Plan) single sum, payable immediately, or as a
continuation of the monthly payments, as selected by the Committee.

 

5



--------------------------------------------------------------------------------

The foregoing notwithstanding, if the total value of the benefit payable under
the Plan to the Employee, the Employee’s Spouse, or designated beneficiary upon
the Employee’s termination of employment (by retirement, death or otherwise) is
less than $10,000, the recipient shall receive an immediate lump sum benefit.

 

ARTICLE 8: PAYMENT ELECTION IN ANTICIPATION OF A CHANGE OF CONTROL

 

An Employee or a former Employee who has not yet satisfied the requirements to
begin to receive payment of benefits under the Plan can elect at any time prior
to a Change of Control, in a form and manner reasonably satisfactory to the
Company, to have the supplemental pension benefit that becomes payable under
this Plan (and, if applicable, as increased under the Employee’s Change of
Control Agreement) to such Employee or former Employee following a Change of
Control paid in cash in the form of a lump sum as of the date payments to the
Employee would otherwise commence under the terms of the Plan, or if earlier,
within five business days of the date of any termination of employment that
would result in payments to the Employee under the Employee’s Change of Control
Agreement, without regard to the form of payment provisions otherwise provided
in the Plan and any payment or distribution elections applicable to the payment
of the Employee’s or former Employee’s benefit in the absence of a Change of
Control. A former Employee who has satisfied the requirements to begin to
receive the payment of benefits under the Plan, whether or not payments have
commenced, can elect at any time prior to a Change of Control, in a form and
manner reasonably satisfactory to the Company, to have the full value of the
remaining supplemental pension benefits payable to such former Employee paid in
a lump sum in cash within five business days of the Change of Control, without
regard to the form of payment provisions otherwise provided in the Plan and any
payment or distribution elections applicable to the payment of the former
Employee’s benefit in the absence of a Change of Control. The determination of
the lump sum amount shall be made using the same assumptions as are used in the
Pension Plan to determine the amount of a lump sum benefit.

 

ARTICLE 9: EMPLOYEES’ RIGHTS

 

No Employee, Spouse or Beneficiary shall have greater rights under this Plan
than those of general creditors of the Employer. Benefits payable under this
Plan shall be a mere promise to pay in the future and shall be general,
unsecured obligations of the Employer, to be paid by the Employer from its own
funds. Such payments shall not (i) impose any additional obligation upon the
Employer under the Pension Plan or Retirement Plan; (ii) be paid from the
Pension Plan or Retirement Plan; or (iii) have any effect whatsoever upon the
Pension Plan or Retirement Plan. No Employee or his Beneficiary or Spouse shall
have any title to or beneficial ownership in any assets which the Employer may
use to pay benefits hereunder. Notwithstanding the foregoing provisions of this
Article 9 and any other provision of the Plan (including, without limitation,
Article 13), the Employer may, in its discretion, establish a trust to pay
amounts becoming payable pursuant to the Plan, which trust shall be subject to
the claims of the general creditors of the Employer in the event of its
bankruptcy or insolvency. Notwithstanding any establishment of such a trust, the
Company shall remain responsible for the payment of any amounts so payable which
are not so paid by such trust.

 

6



--------------------------------------------------------------------------------

ARTICLE 10: AMENDMENT AND DISCONTINUANCE

 

The Employer expects to continue this Plan indefinitely but, except as otherwise
provided, reserves the right to amend or discontinue it if, in its sole
judgment, such a change is deemed necessary or desirable. However, if the
Employer should amend or discontinue this Plan, the Employer shall continue to
be liable to pay all benefits accrued under this Plan (determined on the basis
of each Employee’s presumed termination of employment as of the date of such
amendment or discontinuance), as of the date of such action. Such accrued
benefits shall be calculated pursuant to the provisions of the Plan immediately
prior to any such amendment or discontinuance. Upon a discontinuance, all
benefits shall be 100% vested, and a lump sum equal to the actuarial present
value of each Employee’s unpaid accrued benefit under this Plan shall be
distributed to the Employee (or his Beneficiary or Spouse), and the Employer
shall have no further obligation under this Plan. Such lump sum distributions
shall be distributed within the thirty (30) days immediately following such
discontinuance. No amendment shall be deemed to cause a reduction in an
Employee’s accrued benefit under this Plan if the reduction of the benefit under
this Plan is paired with a corresponding increase in the accrued benefit under
the Pension Plan or Retirement Plan.

 

ARTICLE 11: CHANGE OF CONTROL

 

11.1 Effect of Change of Control.

 

(a) Upon a Change of Control (as defined in Section 11.2 hereof) all benefits
which have accrued under the Plan shall immediately become fully vested.

 

(b) Additional fully vested benefits shall accrue under this Plan pursuant to an
Eligible Employee’s Change of Control Agreement if after a Change of Control (as
defined in Section 11.2 hereof) and during the “Employment Term”, the Company
terminates the Employee’s employment other than for “Cause”, death or
“Disability”, or the Employee terminates employment for “Good Reason”. Each
phrase within quotes in this provision is defined in the Employee’s Change of
Control Agreement.

 

(c) Upon or after a Change of Control, the Plan shall be deemed to have been
discontinued (within the meaning of Article 10 hereof) upon the first to occur
of the following:

 

(i) the date of the Change of Control if the successor to the Employer shall
have failed to assume the obligations under the Plan prior to or upon such
Change of Control, either by express agreement or by operation of law,

 

(ii) the date of any amendment to the Plan which reduces or adversely affects
either the benefit accrued with respect to any Employee or the future benefit
accrual of any Employee (unless paired with a corresponding increase in the
benefit paid under the applicable Pension Plan or Retirement Plan), or

 

(iii) if the Employer shall have established a trust as described in the last
two sentences of Article 9 hereof, any failure of the Employer (or the successor
to the Employer) to make in a timely fashion any contribution to the trust with
respect to benefits accrued under the Plan which may be required by the terms of
such trust.

 

7



--------------------------------------------------------------------------------

11.2 Definition of Change of Control. As used in this Section 11, ‘Change of
Control’ shall mean:

 

(a) the acquisition by any ‘Person’ (as defined in Section 11.3 hereof) of
‘Beneficial Ownership’ (as defined in Section 11.3 hereof) of 30% or more of the
outstanding Shares of the Company’s Common Stock, $0.10 par value per share (the
‘Common Stock’) or 30% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that for purposes of this
subsection 11.2(a), the following shall not constitute a Change of Control:

 

(i) any acquisition (other than a ‘Business Combination’ (as defined in Section
11.2(c) hereof) which constitutes a Change of Control under Section 11.2(c)
hereof) of Common Stock directly from the Company,

 

(ii) any acquisition of Common Stock by the Company or its subsidiaries,

 

(iii) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

 

(iv) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 11.2(c)
hereof; or

 

(b) individuals who, as of the effective date of the Amendment, constitute the
Board (the ‘Incumbent Board’) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of the Amendment whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board; or

 

(c) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a ‘Business Combination’), in each case, unless,
immediately following such Business Combination,

 

(i) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 11.3 hereof), and

 

8



--------------------------------------------------------------------------------

(ii) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

(iii) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

11.3 Other Definitions. As used in Section 11.2 hereof, the following words or
terms shall have the meanings indicated:

 

(a) Affiliate: ‘Affiliate’ (and variants thereof) shall mean a Person that
controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

 

(b) Beneficial Owner: ‘Beneficial Owner’ (and variants thereof), with respect to
a security, shall mean a Person who, directly or indirectly (through any
contract, understanding, relationship or otherwise), has or shares (i) the power
to vote, or direct the voting of, the security, and/or (ii) the power to dispose
of, or to direct the disposition of, the security.

 

(c) Person: ‘Person’ shall mean a natural person or company, and shall also mean
the group or syndicate created when two or more Persons act as a syndicate or
other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that ‘Person’ shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.

 

(d) Post-Transaction Corporation: Unless a Change of Control includes a Business
Combination (as defined in Section 11.2(c) hereof), ‘Post-Transaction
Corporation’ shall mean the Company after the Change of Control. If a Change of
Control includes a Business Combination, ‘Post-Transaction Corporation’ shall
mean the corporation resulting from the Business Combination unless, as a result
of such Business Combination, an ultimate parent corporation controls the
Company or all or substantially all of the Company’s assets either directly or
indirectly, in which case, ‘Post-Transaction Corporation’ shall mean such
ultimate parent corporation.

 

ARTICLE 12: RESTRICTIONS ON ASSIGNMENT

 

The interest of an Employee or his Beneficiary or Spouse may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,

 

9



--------------------------------------------------------------------------------

liabilities, engagement, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment attachment, or other legal
or equitable process nor shall they be an asset in bankruptcy, except that no
amount shall be payable hereunder until and unless any and all amounts
representing debts or other obligations owed to the Employer or any affiliate of
the Employer by the Employee with respect to whom such amount would otherwise be
payable shall have been fully paid and satisfied. The interest of any Employee,
Beneficiary or Spouse shall be held subject to the maximum restraint on
alienation permitted or required by applicable Louisiana law.

 

ARTICLE 13: NATURE OF AGREEMENT

 

Eligible Employees and their Beneficiaries by virtue of participating under this
Plan have only an unsecured right to receive benefits from their Employer as a
general creditor of the Employer. The Plan constitutes a mere promise to make
payments in the future. The adoption of the Plan and any setting aside of
amounts by the Employer with which to discharge its obligations hereunder shall
not be deemed to create a trust for the benefit of Eligible Employees or their
Beneficiaries; except as provided in any trust document, legal and equitable
title to any funds so set aside shall remain in the Employer, and any recipient
of benefits hereunder shall have no security or other interest in such funds.
Any and all funds so set aside shall remain subject to the claims of the general
creditors of the Employer, present and future, and no payment shall be made
under this Plan unless the Employer is then solvent. This provision shall not
require the Employer to set aside any funds, but the Employer may set aside such
funds if it chooses to do so.

 

ARTICLE 14: CONTINUED EMPLOYMENT

 

Nothing contained herein shall be construed as conferring upon any Employee the
right to continue in the employ of the Employer in any capacity.

 

ARTICLE 15: BINDING ON EMPLOYER, EMPLOYEES

AND THEIR SUCCESSORS

 

This Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and each Eligible Employee and his heirs, executors,
administrators and legal representatives.

 

ARTICLE 16: LAWS GOVERNING

 

This Plan shall be construed in accordance with and governed by the laws of the
State of Louisiana, except to the extent that the Plan is governed by the
Employee Retirement Income Security Act of 1974 (“ERISA”). It is the Employer’s
intent that the Plan shall be exempt from ERISA’s provisions, to the maximum
extent permitted by law. To the extent that the Plan is an excess benefit plan
(as defined in Section 3(36) of ERISA), it shall be exempt from coverage
entirely, as provided in ERISA Section 4(b)(5). The Plan is intended to be
unfunded for federal income tax purposes and for purposes of title I of ERISA
and intended to provide deferred compensation only for a select group of
management or highly compensated employees and shall be exempt from Parts 2, 3,
and 4 of ERISA, pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.

 

10



--------------------------------------------------------------------------------

ARTICLE 17: MISCELLANEOUS

 

17.1 Claims and Appeal Procedures. All disputes over benefits allegedly due
under this Plan shall be resolved through the procedures for making claims, and
appealing from denials of claims, that are set forth in the Summary Plan
Description of the Pension Plan.

 

17.2 Recovery of Payments Made by Mistake. Notwithstanding anything to the
contrary, an Eligible Employee or other person receiving amounts from the Plan
is entitled only to those benefits provided by the Plan and promptly shall
return any payment, or portion thereof, made by mistake of fact or law. The
Committee may offset the future benefits of any recipient who refuses to return
an erroneous payment, in addition to pursuing any other remedies provided by
law.

 

EXECUTED effective this 1st day of March, 2003.

 

TIDEWATER INC. By:  

/s/ J. Keith Lousteau

--------------------------------------------------------------------------------

    J. Keith Lousteau     Senior Vice President, Chief     Financial Officer and
Treasurer

 

ATTEST:

 

By:  

/s/ Michael L. Goldblatt

--------------------------------------------------------------------------------

    Michael L. Goldblatt     Assistant Secretary

 

11